Citation Nr: 1016755	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York in which the RO, in pertinent part, 
found that the Veteran was not competent to handle the 
disbursement of funds.  

In her December 2007 VA Form 9, substantive appeal, the 
Veteran indicated that she desired a Board Hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  
Subsequently, in a document received in March 2008, the 
Veteran withdrew her request for a hearing.  See 38 C.F.R. 
§ 20.704 (2009). 

In April 2009, the Board remanded this claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claim on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.   
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In the April 2009 remand, the Board noted that the medical 
evidence of record included a March 2006 VA mental disorders 
examination and a March 2007 VA field examination.  While the 
March 2006 and March 2007 VA examiners found that the Veteran 
was not competent to handle funds, in correspondence 
addressed to a town judge, dated in March 2007, her private 
clinical psychologist, Dr. I.M.H., averred that the Veteran 
is an intellectually competent person despite irrelevant 
intrusions found in her speech.  Dr. I.M.H. stated that the 
Veteran was able to buy and pay for horses, arrange for their 
lodging, arrange for insurance, and draw up legal 
arrangements with ranchers who provided spaces for her 
horses.  In an April 2007 medical statement to the Social 
Security Administration, Dr. I.M.H. wrote that the Veteran 
was fully capable to manage her own funds on a month-to-month 
basis (referring to her VA disability benefits), and did not 
need supervision to do so.  

The Board further noted in the April 2009 remand that the 
opinions of the VA examiners finding the Veteran incompetent 
to handle her funds predated the information placed in the 
claims file by Dr. I.M.H.  As such, the Board remanded the 
claim so the AMC/RO could schedule the Veteran for another VA 
examination.  The Board added that the Veteran was to be 
given adequate notice of the date and place of any requested 
examination, and instructed that all notifications, including 
the address where the notice was sent, must be associated 
with the claims file.  

An October 2009 letter to the Veteran's custodian advised 
that the VA Medical Center (VAMC) had been asked to schedule 
the Veteran for a VA examination, and she would be notified 
of the date, time, and place of the examination.  This letter 
was carbon copied to the Veteran.  The claims file reflects 
that a VA mental disorders examination was requested in 
October 2009 by the RO.  The examination request specifically 
noted that the Veteran was to be given adequate notice of the 
date and place of the requested examination, and that a copy 
of all notifications, including the address where the notice 
was sent, was to be associated with the claims folder.  

The claims file reflects that the Veteran failed to report 
for VA examination in November 2009.  However, despite the 
instructions in the April 2009 remand, no notice letter 
advising the Veteran of the date and location of her 
examination has been associated with the claims file.  A 
March 2010 Report of Contact reflects that the VAMC liaison 
at the RO called the Compensation and Pension (C&P) Office at 
the Buffalo VAMC, to obtain a copy of the scheduled VA 
examination notification.  The individual with whom the VAMC 
liaison spoke stated that the letter was sent, but was unable 
to locate the office copy.  Despite the statement from the 
individual at the VAMC, in the absence of such 
correspondence, the Board cannot confirm that the Veteran was 
given adequate notice of the date and place of the requested 
examination, as instructed in the previous remand.  
Accordingly, the Veteran should be rescheduled for a VA 
mental disorders examination, and a copy of the notice 
advising her of the date and location of this examination 
should be associated with the claims file.  

The Board highlights that the need to ensure that the Veteran 
is adequately advised of the requested examination is 
important, in particular, in light of an October 2009 VA 
Field Examination report.  This report reflects that the VA 
examiner interviewed the Veteran's custodian, who reported 
she had not been in contact with the Veteran, adding that all 
of her attempts to contact the Veteran via telephone or mail 
had not been successful.  The field examiner also described 
several unsuccessful attempts to contact the Veteran, both by 
phone and by visiting her residence.  It was noted by the 
custodian, that she sent the Veteran a set amount of money 
each month, and that the checks were returned to her 
uncashed.  The custodian noted that she then deposited those 
checks into a bank account for the Veteran, and that the 
account was very healthy.  Accordingly, on remand, the AMC/RO 
should take any appropriate action to verify the correct 
contact information for the Veteran, prior to scheduling 
another VA examination.  

Also, in the April 2009 remand, the Board noted that Dr. 
I.M.H. treated the Veteran from May 2004 to December 2004 and 
from April 2005 to June 2005 in hourly sessions once a week 
and a June 2006 discharge summary from Buffalo General 
Hospital noted that she had contact with the Bailey-
Kensington Counseling Center at Horizon Human Service, but 
had not been taking medicine for 10 years.  The discharge 
summary included a recommendation that the Veteran follow-up 
with the counseling center.  As such, the AMC/RO was 
instructed to attempt to obtain the Veteran's consent to 
release of her treatment records from Dr. I.M.H. and from the 
Bailey-Kensington Counseling Center.  While such consent was 
requested in June and September 2009, these records have not 
been associated with the claims file.  The Board notes that, 
in July 2006, the Veteran submitted VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) for both Dr. I.M.H. and 
the Bailey Kensington Facility of Horizon Health Services.  
An August 2009 record of VA treatment reflects that the 
Veteran saw Dr. I.M.H. monthly.  VA has a duty to obtain 
relevant records of treatment reported by private physicians.  
Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, another 
attempt should be made to obtain these outstanding treatment 
records.  

Finally, in the April 2009 remand, the Board instructed that, 
if there was an independent VA file regarding the Veteran's 
competency (normally a green file folder), it was to be 
associated with the claims folder.  No such file has been 
associated with the claims file; however, the record also 
does not document any attempts to obtain such a file.  Such a 
file may contain information pertinent to the matter on 
appeal.  In this regard, the Board notes that whenever it is 
proposed to make an incompetency determination, the 
beneficiary will be notified of the proposed action and the 
right to a hearing.  38 C.F.R. § 3.353(e).  

The RO proposed a finding of incompetency in an April 2006 
rating decision.  The Veteran was notified of this rating 
decision by correspondence dated on August 29, 2006.  This 
letter advised the Veteran that payment of her disability 
compensation was being withheld in order to determine her 
capacity to handle her financial affairs.  The letter advised 
her that separate correspondence would explain what she 
needed to do to have her disability compensation benefits 
released from withholding.  The August 29, 2006 letter 
associated with the claims file does not specifically advise 
the Veteran of her right to a hearing.  Nevertheless, in the 
December 2007 statement of the case, the RO stated that 
correspondence dated on August 29, 2006 provided due process 
regarding the proposed finding of incompetency.  On remand, 
the AMC/RO should attempt to associate with the claims file 
any independent VA file regarding the Veteran's competency, 
to specifically include any due process notice regarding the 
proposed finding of incompetency.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should undertake 
appropriate action to verify the 
Veteran's current telephone number and 
mailing address.  The AMC/RO should 
document in the claims file all requests 
and responses in this regard. 

2.  After the foregoing development has 
been completed, the AMC/RO should contact 
the Veteran and obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated her for 
her psychiatric disability, and whose 
records have not been associated with the 
claims file.  Of particular interest are 
any treatment records from Dr. I.M.H., 
from May 2004 to the present, and any 
treatment records from the Bailey-
Kensington Counseling Center at Horizon 
Health Services.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO is to associate any VA 
file(s) regarding the Veteran's 
competency (normally a green file folder) 
with the claims folders.  All efforts 
should be documented, and such 
documentation should be associated with 
the record.  If no file is available, a 
negative reply should be made part of the 
claims file.  If no such file is 
available, or, if any such file does not 
contain a copy of notice to the Veteran 
advising her of the proposed finding of 
incompetency, and her right to a hearing, 
the AMC/RO should associate a copy of any 
such notice with the claims file.  All 
efforts should be documented, and such 
documentation should be associated with 
the record.  

4.  After all available records are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, the Veteran should be 
scheduled for an appropriate VA 
psychiatric examination for an opinion as 
to whether she has the requisite mental 
capacity to contract or to manage her 
affairs, including the disbursement of 
funds without limitation.  The Disability 
Examination Worksheet for Mental 
Disorders, revised May 1, 2007, including 
the instructions found under the heading: 
CAPACITY TO MANAGE FINANCIAL AFFAIRS are 
to be the guidelines for the examination.  

In his or her opinion, the psychiatrist 
or psychologist administering the 
examination must specifically address the 
reasons for his or her agreement or 
disagreement with the opinion of Dr. 
I.M.H. that the Veteran is competent to 
handle her funds.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
psychiatrist or psychologist for review.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  The 
examiner should indicate whether a VA 
Social Work Service Assessment is 
required.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  If the need for a VA Social Work 
Service Assessment is indicated by the 
mental health examiner, one should be 
performed.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

7.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


